DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 July 2022 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 recite “raceways nestle up in shell form”.  The limitation is confusing as written.  It is unclear what structure “nestle up” and “shell form” is intended to impart. Thus, the metes and bounds of the claim are unclear.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites “the bearing gap between the two concentric races is completely filled with the solid lubricant such that the solid lubricant lubricants the two concentric races”.  This limitation is already recited in claim 1. Claim 4 does not further distinguish from claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fiesel U.S. 2016/0245333 in view of Kverel U.S. 2012/0201487 and Igawa JP 2003-214446.
Re clm 1, Fiesel discloses a large roller bearing (Fig. 3) comprising: two concentric races (2 and 7 as one race, 3 as the other race); and rollers comprising a first axial bearing row (10), a second axial bearing row (8), and a radial bearing row (11), wherein the first axial bearing row and the second axial bearing row are in a bearing gap (space between first race of 2 and 7 and second race of 3) between the two concentric races, wherein the radial bearing row is in the bearing gap between the first axial bearing row and the second axial bearing row (11 is between 10 and 8 in the axial direction), wherein the two concentric races are supportable relative to each other in an axial direction via the first axial bearing row and the second axial bearing row, wherein the two concentric races are supportable relative to each other in a radial direction via the radial bearing row, wherein the first axial bearing row is rollable on first raceways (portions of 7 and 3 that contact 10), wherein the second axial bearing row is rollable on second raceways (portions of 2 and 3 that contact 10), wherein the radial bearing row is rollable on third raceways (portions of 2 and 3 that contact 11), wherein the bearing gap changes direction between the radial bearing row and the first axial bearing row such that the bearing gap has a corner (90 degree bend from 10 to space between 10 and 11) between the radial bearing row and the first axial bearing row, wherein the bearing gap changes direction between the radial bearing row and the second axial bearing row such that the bearing gap has a corner (90 degree bend between 11 and 8) between the radial bearing row and the second axial bearing row, wherein the bearing gap changes direction between the radial bearing row and the first axial bearing row and changes direction between the radial bearing row and the second axial bearing row such that the bearing gap has a U-shape (10 to 11 to 8 forms a U-shape).
Fiesel does not disclose wherein the bearing gap is completely filled with a solid lubricant such that bearing gap sections between adjacent rollers of the first axial bearing row are completely filled with the solid lubricant, such that bearing gap sections between adjacent rollers of the second axial bearing row are completely filled with the solid lubricant, such that bearing gap sections between adjacent rollers of the radial bearing row are completely filled with the solid lubricant, such that the bearing gap between the radial bearing row and the first axial bearing row, including the corner between the radial bearing row and the first axial bearing row, is completely filled with the solid lubricant, and such that the bearing gap between the radial bearing row and the second axial bearing row, including the corner between the radial bearing row and the second axial bearing row, is completely filled with the solid lubricant, wherein the bearing gap between the radial bearing row and the first axial bearing row is completely filled with the solid lubricant such that the radial bearing row is sealed against the first axial bearing row on a first side of the radial bearing row by the solid lubricant, wherein the bearing gap between the radial bearing row and the second axial bearing row is completely filled with the solid lubricant such that the radial bearing row is sealed against the second axial bearing row on a second side of the radial bearing row by the solid lubricant, wherein the large roller bearing is formed free of seals separate from the solid lubricant, and wherein the solid lubricant comprises a polymer matrix and a lubricant embedded therein.
Kverel teaches a bearing comprising solid lubricant comprising a polymer matrix ([0025]) and a lubricant embedded therein ([0005]) that completely fills the bearing as well as seals the bearing ([0029] and [0043]) for the purpose of greatly reducing friction and wear as well as to provide low start-up torque at any temperature, minimizing the loss of lubricant and lubricating the bearing for the life of the bearing ([0005]).
It would have been obvious to one of ordinary skill in the art to modify Fiesel and provide a solid lubricant that completely fills and seals the bearing such that the bearing gap is completely filled with a solid lubricant such that bearing gap sections between adjacent rollers of the first axial bearing row are completely filled with the solid lubricant, such that bearing gap sections between adjacent rollers of the second axial bearing row are completely filled with the solid lubricant, such that bearing gap sections between adjacent rollers of the radial bearing row are completely filled with the solid lubricant, such that the bearing gap between the radial bearing row and the first axial bearing row, including the corner between the radial bearing row and the first axial bearing row, is completely filled with the solid lubricant, and such that the bearing gap between the radial bearing row and the second axial bearing row, including the corner between the radial bearing row and the second axial bearing row, is completely filled with the solid lubricant, wherein the bearing gap between the radial bearing row and the first axial bearing row is completely filled with the solid lubricant such that the radial bearing row is sealed against the first axial bearing row on a first side of the radial bearing row by the solid lubricant, wherein the bearing gap between the radial bearing row and the second axial bearing row is completely filled with the solid lubricant such that the radial bearing row is sealed against the second axial bearing row on a second side of the radial bearing row by the solid lubricant, wherein the large roller bearing is formed free of seals separate from the solid lubricant, and wherein the solid lubricant comprises a polymer matrix and a lubricant embedded therein for the purpose of greatly reducing friction and wear as well as to provide low start-up torque at any temperature, minimizing the loss of lubricant and lubricating the bearing for the life of the bearing.
Fiesel does not disclose wherein at least one raceway of the first raceways has an elongate groove-like lubricant pocket in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the first axial bearing row, wherein at least one raceway of the second raceways has an elongate groove-like lubricant pocket in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the second axial bearing row, wherein at least one raceway of the third raceways has an elongate groove-like lubricant pocket in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the radial bearing row.
Igawa teaches a bearing raceway comprising an elongate groove-like lubricant pocket (8c, Fig. 1) in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the bearing row for the purpose of providing a grease reservoir ([0028]) as well as providing more contact surface to the rolling elements to apply the lubricant.
It would have been obvious to one of ordinary skill in the art to modify the bearing of Fiesel and provide elongate groove-like lubricant pockets on any of the raceways of Fiesel such that at least one raceway of the first raceways has an elongate groove-like lubricant pocket in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the first axial bearing row, wherein at least one raceway of the second raceways has an elongate groove-like lubricant pocket in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the second axial bearing row, wherein at least one raceway of the third raceways has an elongate groove-like lubricant pocket in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the radial bearing row for the purpose of providing a grease reservoir ([0028]) as well as providing more contact surface to the rolling elements to apply the lubricant.
Re clm 2, Fiesel in view of Igawa further discloses wherein the raceway sections of the second raceways nestle up in shell form to the second axial bearing row (as shown in Fig. 3 of Fiesel), wherein the elongate groove-like lubricant pocket of the second raceways, viewed in cross-section, forms an approximately crescent-shaped convexity (8c, Fig. 1 of Igawa; [0050]) between the raceway sections of the second raceways, wherein the raceway sections of the third raceways nestle up in shell form to the radial bearing row (as shown in Fig. 3 of Fiesel), and wherein the elongate groove-like lubricant pocket of the third raceways, viewed in cross-section, forms an approximately crescent- shaped convexity (8c, Fig. 1 of Igawa; [0050]) between the raceway sections of the third raceways.
Re clm 3¸Fiesel in view of Igawa further discloses wherein the raceway sections of the first raceways nestle up in shell form to the first axial bearing row (as shown in Fig. 3 of Fiesel) and wherein the elongate groove-like lubricant pocket of the first raceways, viewed in cross-section, forms an approximately crescent-shaped convexity (8c, Fig. 1 of Igawa; [0050]) between the raceway sections of the first raceways.
Re clm 4, Fiesel in view of Kverel further discloses wherein the bearing gap between the two concentric races is completely filled with the solid lubricant such that the solid lubricant lubricates the two concentric races.
Re clm 5, the improvement of Kverel further discloses the solid lubricant seals the bearing gap toward the rollers toward an outside ([0043]).
Re clm 8, the improvement of Kverel further discloses  the solid lubricant in the bearing gap sections between adjacent rollers of the first axial bearing row are completely filled with the solid lubricant such that the solid lubricant forms spacers ([0043]; “the cage may be totally made of the solid lubricant”) between the adjacent rollers of the first axial bearing row, and wherein the solid lubricant in the bearing gap sections between adjacent rollers of the radial bearing row are completely filled with the solid lubricant such that the solid lubricant forms spacers ([0043]; “the cage may be totally made of the solid lubricant”) between the adjacent rollers of the radial bearing row.
Re clm 9, the improvement of Kverel further discloses the solid lubricant forms a cage-like spacer structure ([0043]) in the bearing gap that runs around together with the rollers relative to the two concentric races.
Re clm 10, the improvement of Kverel further discloses the cage-like spacer structure comprises spacer elements formed by the solid lubricant  ([0043]) between adjacent rollers and connection elements (at least formed by bearing gap sections adjacent to races; Fiesel Fig. 3) formed by the solid lubricant that connect the spacer elements to one another. Although Fiesel in view of Kverel discloses this feature simply based on the filling the geometry of Fiesel with solid lubricant as suggested by Kverel, Igawa better illustrates these connections as 8a and 8b in Fig. 1 and 3.  Furthermore, the improvement of Igawa would also provide these connections at least via 8c.
Re clm 11, the improvement of Kverel further discloses wherein the cage-like spacer structure is exclusively formed by the solid lubricant ([0043]).
Re clm 12, Kverel does not disclose the polymer matrix of the solid lubricant comprises a high molecular or an ultrahigh molecular polyethylene.
Igawa teaches the solid lubricant mixture comprising polymer matrix of the solid lubricant comprises a high molecular or an ultrahigh molecular polyethylene ([0026]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the solid lubricant mixture of Kverel with that of Igawa, since it has been held that the selection of a known material based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP § 2144.07. The polyethylene mixture of Igawa is liquid in the unfired state, but solidifies after heating and cooling making it ideal for filling a bearing.
	Re clm 13,the improvement of Igawa further discloses the polymer matrix of the solid lubricant forms a porous matrix comprising a plurality of small-volume cutouts (inherent to the manufacture of plastic grease).
	Re clm 14, the improvement of Kverel further discloses the polymer matrix forms a matrix structure that is deformable and/or compressible (all plastics are deformable). The improvement of Igawa discloses the same material, and thus must be able to perform the same function).
	Re clm 15, the improvement of Kverel further discloses the lubricant embedded in the polymer matrix is a synthetic oil that has a viscosity in the range of approximately 75-200 mm2/s or a viscosity in the range of 10-25 mm2/s at 100°C (this is a material property of PFPE oil, [0023]).
	Re clm 16, the improvement of Igawa further discloses the lubricant embedded in the polymer matrix has a portion of more than 50 mass% or more than 50 volume percent and/or the polymer matrix has a portion of 20-40 mass% or volume percent with respect to the total mass or to the total volume of the solid lubricant ([0026]).
	Re clm 17, Fiesel further discloses a diameter of the large roller bearing defined by an outermost or innermost row of the rollers is more than 750 mm ([0001]; “large rolling bearing”).
	Re clm 19, Fiesel further discloses at least one of the two concentric races has a connector for connecting to a connection construction (screw holes, bolts/screws in Fig. 3).
	Re clm 20, Fiesel does not disclose one of the two concentric races has or is rotationally fixedly connected to gear teeth.
	Igawa teaches gear teeth on the inner race (4, Fig. 4) for the purpose of providing a means to drive one race relative to the other ([0002]).
	It would have been obvious to one of ordinary skill in the art to modify the bearing of Fiesel and provide that one of the two concentric races or is rotationally fixedly connected to gear teeth for the purpose of providing a means to drive one race relative to another.
	Re clm 21, Fiesel further discloses the large roller bearing is an open centered large roller bearing (center free; [0001]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fiesel U.S. 20160245333 in view of Kverel U.S. 2012/0201487 and Igawa JP 2003-214446 as applied to claim 1 above, and further in view of Michael U.S. 2018/0003232.
Fiesel in view of Kverel and Igawa discloses all the claimed subject matter as described above.
Assuming the plastic grease of Kverel does not inherently provide a porous matrix:
Re clm 13, although Kverel discloses the same materials as that of the invention, Kverel does not explicitly state that the polymer provides a porous matrix comprising a plurality of small-volume cutouts.
Michael discloses a polymer matrix as a lubricant reservoir comprising a porous matrix comprising a plurality of small-volume cutouts for the purpose of retaining oil and discharging the oil to ensure an efficient minimum-quantity lubrication ([0015]).
It would have been obvious to one of ordinary skill in the art to modify the polymer matrix of Kverel and provide the polymer provides a porous matrix comprising a plurality of small-volume cutouts for the purpose of retaining oil and discharging the oil to ensure an efficient minimum-quantity lubrication. 

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fiesel U.S. 2016/0245333 in view of Kverel U.S. 2012/0201487 and Igawa JP 2003-214446 as applied to claim 1 above, and further in view of Suzuki U.S. 9,011,014.
Fiesel in view of Kverel and Igawa discloses all the claimed subject matter as described above.
Assuming Fiesel does not disclose “large” bearings being more than 750 mm in diameter:
Re clm 17, although Fiesel discloses “large” rolling bearings, and Fiesel and the instant Application have the same Assignee (and therefore, the definition of “large” for bearing should be the same for both references), Fiesel does not explicitly state the size range of “large” and thus does not explicitly state a diameter of the large roller bearing defined by an outermost or innermost row of the rollers is more than 750 mm.
Suzuki teaches large-sized bearings include a diameter of the large roller bearing defined by an outermost or innermost row of the rollers is more than 750 mm (col. 1: lines 66-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fiesel and provide a diameter of the large roller bearing defined by an outermost or innermost row of the rollers is more than 750 mm, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).

Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fiesel U.S. 20160245333 in view of Kverel U.S. 2012/0201487 and Igawa JP 2003-214446 as applied to claim 1 above, and further in view of Liang U.S. 2012/0134616.
Fiesel in view of Kverel and Igawa discloses all the claimed subject matter as described above.
Re clm 18, Fiesel does not disclose the raceways of the ball races are marginal layer hardened and have a hardness of more than 52 HRC.
Liang teaches bearing raceway surfaces comprising induction hardened surfaces (claim 12; [0011]) and have a hardness of more than 52 HRC ([0016]) for the purpose of providing a sufficiently stable raceway in order to ensure a long service life ([0016]).
It would have been obvious to one of ordinary skill in the art to modify Fiesel and provide the raceways of the ball races are marginal layer hardened and have a hardness of more than 52 HRC or more than 56 HRC or more than 57 HRC or more than 58 HRC or more than 59 HRC for the purpose of providing a sufficiently stable raceway in order to ensure a long service life.
Re clm 22, the improvement of Liang further discloses the first raceways and the second raceways are inductively hardened ([0011]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fiesel U.S. 2016/0245333 in view of Kverel U.S. 2012/0201487, Igawa JP 2003-214446 and Liang U.S. 2012/0134616.
Re clm 23, Fiesel discloses a large roller bearing (Fig. 3) comprising: two concentric races (2 and 7 as one race; 3 as the other race); and rollers comprising a first axial bearing row (10), a second axial bearing row (8), and a radial bearing row (11), wherein the first axial bearing row and the second axial bearing row are in a bearing gap (space between first race of 2 and 7 and second race of 3) between the two concentric races, wherein the radial bearing row is in the bearing gap between the first axial bearing row and the second axial bearing row, wherein the two concentric races are supportable relative to each other in an axial direction via the first axial bearing row and the second axial bearing row, wherein the two concentric races are supportable relative to each other in a radial direction via the radial bearing row, wherein the first axial bearing row is rollable on first raceways (portions of 7 and 3 that contact 10), wherein the second axial bearing row is rollable on second raceways (portions of 2 and 3 that contact 10), wherein the radial bearing row is rollable on third raceways (portions of 2 and 3 that contact 11), wherein a diameter of the large roller bearing defined by an outermost or innermost row of the rollers is more than 750 mm ([0001]; “large rolling bearing”), wherein the large roller bearing is an open centered large roller bearing (center free; [0001]).
Fiesel does not disclose that the bearing gap is completely filled with a solid lubricant such that bearing gap sections between adjacent rollers of the first axial bearing row are completely filled with the solid lubricant, such that bearing gap sections between adjacent rollers of the second axial bearing row are completely filled with the solid lubricant, such that bearing gap sections between adjacent rollers of the radial bearing row are completely filled with the solid lubricant, and such that a corner of the bearing gap between the first axial bearing row and the radial bearing row is completely filled with the solid lubricant, wherein the bearing gap between the radial bearing row and the first axial bearing row is completely filled with the solid lubricant such that the radial bearing row is sealed against the first axial bearing row on a first side of the radial bearing row by the solid lubricant, wherein the bearing gap between the radial bearing row and the second axial bearing row is completely filled with the solid lubricant such that the radial bearing row is sealed against the second axial bearing row on a second side of the radial bearing row by the solid lubricant, wherein an opening to the bearing gap or an end of the bearing gap is formed free of a seal separate from the solid lubricant, wherein the solid lubricant comprises a polymer matrix and a lubricant embedded therein, wherein the lubricant embedded in the polymer matrix is a synthetic oil that has a viscosity in the range of approximately 75-200 mm2/s or a viscosity in the range of 10-25 mm2/s at 100°C.
Kverel teaches a bearing comprising solid lubricant comprising a polymer matrix ([0025]) and a lubricant embedded therein ([0005]) that completely fills the bearing as well as seals the bearing ([0029] and [0043]) and wherein the lubricant embedded in the polymer matrix is a synthetic oil that has a viscosity in the range of approximately 10-25 mm2/s at 100°C (this is a material property of PFPE oil, [0023]) for the purpose of greatly reducing friction and wear as well as to provide low start-up torque at any temperature, minimizing the loss of lubricant and lubricating the bearing for the life of the bearing ([0005]).
It would have been obvious to one of ordinary skill in the art to modify Fiesel and provide a solid lubricant that completely fills and seals the bearing such that the bearing gap is completely filled with a solid lubricant such that bearing gap sections between adjacent rollers of the first axial bearing row are completely filled with the solid lubricant, such that bearing gap sections between adjacent rollers of the second axial bearing row are completely filled with the solid lubricant, such that bearing gap sections between adjacent rollers of the radial bearing row are completely filled with the solid lubricant, and such that a corner of the bearing gap between the first axial bearing row and the radial bearing row is completely filled with the solid lubricant, wherein the bearing gap between the radial bearing row and the first axial bearing row is completely filled with the solid lubricant such that the radial bearing row is sealed against the first axial bearing row on a first side of the radial bearing row by the solid lubricant, wherein the bearing gap between the radial bearing row and the second axial bearing row is completely filled with the solid lubricant such that the radial bearing row is sealed against the second axial bearing row on a second side of the radial bearing row by the solid lubricant, wherein an opening to the bearing gap or an end of the bearing gap is formed free of a seal separate from the solid lubricant, wherein the solid lubricant comprises a polymer matrix and a lubricant embedded therein, wherein the lubricant embedded in the polymer matrix is a synthetic oil that has a viscosity in the range of approximately 75-200 mm2/s or a viscosity in the range of 10-25 mm2/s at 100°C for the purpose of greatly reducing friction and wear as well as to provide low start-up torque at any temperature, minimizing the loss of lubricant and lubricating the bearing for the life of the bearing.
Fiesel does not disclose at least one raceway of the first raceways has an elongate groove-like lubricant pocket in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the first axial bearing row, wherein at least one raceway of the second raceways has an elongate groove-like lubricant pocket in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the second axial bearing row, wherein at least one raceway of the third raceways has an elongate groove-like lubricant pocket in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the radial bearing row.
Igawa teaches a bearing raceway comprising an elongate groove-like lubricant pocket (8c, Fig. 1) in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the bearing row for the purpose of providing a grease reservoir ([0028]) as well as providing more contact surface to the rolling elements to apply the lubricant.
It would have been obvious to one of ordinary skill in the art to modify the bearing of Fiesel and provide elongate groove-like lubricant pockets on any of the raceways of Fiesel such that at least one raceway of the first raceways has an elongate groove-like lubricant pocket in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the first axial bearing row, wherein at least one raceway of the second raceways has an elongate groove-like lubricant pocket in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the second axial bearing row, wherein at least one raceway of the third raceways has an elongate groove-like lubricant pocket in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the radial bearing row for the purpose of providing a grease reservoir ([0028]) as well as providing more contact surface to the rolling elements to apply the lubricant.
Fiesel does not disclose the raceways of the ball races are marginal layer hardened and have a hardness of more than 52 HRC.
Liang teaches bearing raceway surfaces comprising induction hardened surfaces (claim 12; [0011]) and have a hardness of more than 52 HRC ([0016]) for the purpose of providing a sufficiently stable raceway in order to ensure a long service life ([0016]).
It would have been obvious to one of ordinary skill in the art to modify Fiesel and provide the raceways of the ball races are marginal layer hardened and have a hardness of more than 52 HRC or more than 56 HRC or more than 57 HRC or more than 58 HRC or more than 59 HRC for the purpose of providing a sufficiently stable raceway in order to ensure a long service life.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fiesel U.S. 2016/0245333 in view of Kverel U.S. 2012/0201487 and Igawa JP 2003-214446.
Re clm 24, Fiesel discloses a large roller bearing (Fig. 3) comprising: two concentric races  (2 and 7 as one race; 3 as the other race); and rollers comprising a first axial bearing row (10), a second axial bearing row (8), and a radial bearing row (11), wherein the first axial bearing row and the second axial bearing row are in a bearing gap between the two concentric races, wherein the radial bearing row is in the bearing gap between the first axial bearing row and the second axial bearing row, wherein the two concentric races are supportable relative to each other in an axial direction via the first axial bearing row and the second axial bearing row, wherein the two concentric races are supportable relative to each other in a radial direction via the radial bearing row, wherein the first axial bearing row is rollable on first raceways, wherein the second axial bearing row is rollable on second raceways, wherein the radial bearing row is rollable on third raceways, wherein the bearing gap has a corner (90 degree bend from 10 to space between 10 and 11) between the first axial bearing row and the radial bearing row.
Fiesel does not disclose the bearing gap is completely filled with a solid lubricant such that bearing gap sections between adjacent rollers of the first axial bearing row are completely filled with the solid lubricant, such that bearing gap sections between adjacent rollers of the second axial bearing row are completely filled with the solid lubricant, such that bearing gap sections between adjacent rollers of the radial bearing row are completely filled with the solid lubricant, and such that the corner between the first axial bearing row and the radial bearing row is completely filled with the solid lubricant, wherein the bearing gap between the radial bearing row and the first axial bearing row is completely filled with the solid lubricant such that the radial bearing row is sealed against the first axial bearing row on a first side of the radial bearing row by the solid lubricant, wherein the bearing gap between the radial bearing row and the second axial bearing row is completely filled with the solid lubricant such that the radial bearing row is sealed against the second axial bearing row on a second side of the radial bearing row by the solid lubricant, wherein two sides of the bearing gap are formed free of a seal separate from the solid lubricant, and wherein the solid lubricant comprises a polymer matrix and a lubricant embedded therein.
Kverel teaches a bearing comprising solid lubricant comprising a polymer matrix ([0025]) and a lubricant embedded therein ([0005]) that completely fills the bearing as well as seals the bearing ([0029] and [0043]) for the purpose of greatly reducing friction and wear as well as to provide low start-up torque at any temperature, minimizing the loss of lubricant and lubricating the bearing for the life of the bearing ([0005]).
t would have been obvious to one of ordinary skill in the art to modify Fiesel and provide a solid lubricant that completely fills and seals the bearing such that bearing gap sections between adjacent rollers of the first axial bearing row are completely filled with the solid lubricant, such that bearing gap sections between adjacent rollers of the second axial bearing row are completely filled with the solid lubricant, such that bearing gap sections between adjacent rollers of the radial bearing row are completely filled with the solid lubricant, and such that the corner between the first axial bearing row and the radial bearing row is completely filled with the solid lubricant, wherein the bearing gap between the radial bearing row and the first axial bearing row is completely filled with the solid lubricant such that the radial bearing row is sealed against the first axial bearing row on a first side of the radial bearing row by the solid lubricant, wherein the bearing gap between the radial bearing row and the second axial bearing row is completely filled with the solid lubricant such that the radial bearing row is sealed against the second axial bearing row on a second side of the radial bearing row by the solid lubricant, wherein two sides of the bearing gap are formed free of a seal separate from the solid lubricant, and wherein the solid lubricant comprises a polymer matrix and a lubricant embedded therein for the purpose of greatly reducing friction and wear as well as to provide low start-up torque at any temperature, minimizing the loss of lubricant and lubricating the bearing for the life of the bearing.
Fiesel does not disclose at least one raceway of the first raceways has an elongate groove-like lubricant pocket in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the first axial bearing row, wherein at least one raceway of the second raceways has an elongate groove-like lubricant pocket in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the second axial bearing row, wherein at least one raceway of the third raceways has an elongate groove-like lubricant pocket in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the radial bearing row.
Igawa teaches a bearing raceway comprising an elongate groove-like lubricant pocket (8c, Fig. 1) in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the bearing row for the purpose of providing a grease reservoir ([0028]) as well as providing more contact surface to the rolling elements to apply the lubricant.
It would have been obvious to one of ordinary skill in the art to modify the bearing of Fiesel and provide elongate groove-like lubricant pockets on any of the raceways of Fiesel such that at least one raceway of the first raceways has an elongate groove-like lubricant pocket in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the first axial bearing row, wherein at least one raceway of the second raceways has an elongate groove-like lubricant pocket in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the second axial bearing row, wherein at least one raceway of the third raceways has an elongate groove-like lubricant pocket in a center section that is completely filled with the solid lubricant and is flanked on both sides by raceway sections that support the radial bearing row for the purpose of providing a grease reservoir as well as providing more contact surface to the rolling elements to apply the lubricant.

Response to Arguments
Applicant's arguments filed 07 July 2022 have been fully considered but they are not persuasive.
Although new grounds of rejection have been provided above (Kverel was not previously used to reject the claims), Applicant addressed the reference based on an interview dated 05 May 2022.  
Applicant argues that the combination of Fiesel and Kverel does not disclose the combination of features, however, Fiesel in view of Kverel and Igawa does disclose all the claimed features. 
Specifically, Applicant argues that none of the references disclose or suggest a bearing gap having a corner that is completely filled with a solid lubricant or a bearing gap having a U-shape that is completely filled with a solid lubricant.  Applicant is arguing what the references disclose individually and not what they would suggest in combination.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Fiesel discloses all the structural features and geometry recited in the claims with the exception of the solid lubricant filling the bearing gap.  Kverel discloses filling “any type of roller bearing” in paragraph [0042]. Thus, filling the rolling bearing of Fiesel with solid lubricant as taught by Kverel would provide all the features claimed, including solid lubricant filled corners and a solid lubricant filled U-shaped gap.
Applicant further argues that Kverel does not suggest the bearing can include multiple rows of bearings.  Not only does the examiner believe this to be an erroneous interpretation of Kverel, but Kverel discloses various types of bearings (plain and rolling) to include “a ball bearing or roller bearing “of any kind”.  The phrase “of any kind” is not limited to simply the shape of the elements, but rather extends to “any kind” of rolling bearing, including multi-rowed bearings.  Even if Applicant could persuasively argue that Kverel does not explicitly foresee the use of solid lubricants in multi-row bearings, the teaching reference does not need to foresee all applications of an improvement for an obviousness type rejection to be sound.  One of ordinary skill in the art would at least be motivated to try applying the solid lubricant of Kverel to “any type of roller bearing”, including multi-rowed bearings as there would be a reasonable expectation of success.  Furthermore, Kverel in no way teaches away from or discourages providing such a solid lubricant in multi-rowed bearings.
Applicant argues that Kverel does not suggest to dispense with separate sealing lips and to rely solely on the sealing properties of the solid lubricant. Applicant cites a paragraph from Kverel that states “In an embodiment, the bearing is a sealed bearing, wherein a seal is positioned at least at one of the axial end faces of the bearing, and thereby seals between the inner and the outer ring of the bearing. The seal may be made by a polymer, such as rubber, or any other appropriate material. Furthermore, the seal may be designed in many ways, such as a one- or two-part seal with one or several sealing lips.”
It is noted that there are no seals shown in the figures of Kverel.  Furthermore, Applicant has ignored paragraph [0043] which states “In the case when the space 5 is totally filled with the solid lubricant, the axial end faces of the bearing 1 may be sealed by the lubricant, thus reducing the risk of contaminants and other particles to enter into the bearing 1”.  Not only is no seal shown in the figures, but paragraph [0043] specifically states “the axial end faces of the bearing may be sealed by the lubricant”.  If the axial end faces of the bearing are sealed by the lubricant, then there is no place for any addition seals as suggested by Applicant’s interpretation of Kverel. One of ordinary skill in the art would take the section of paragraph [0043] noted above to mean that the solid lubricant acts as seals in lieu of addition seals, not together with them.  
Finally, Applicant argues that Kverel does not disclose the recited “elongate groove-like lubricant pockets”, however, these are taught by Igawa as noted in the rejection above.
Based on the rejection and arguments above, Applicant’s arguments are not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656